Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 09/28/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 09/28/2021, with respect to the rejection of claim 11 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The examiner acknowledges that the U.S. Provisional Patent Application No. 62/579,499, which has been incorporated into the instant application in its entirety, includes in paragraph [0011] that “In some embodiments, additional and complementary sensors are included, such as heart or respiratory rate sensors”. Therefore, there is support for the system further comprising one or more additional sensors including a heart rate sensor, a respiratory sensor, a temperature sensor or a combination thereof” as recited in claim 11. Therefore, the rejection has been withdrawn.
Applicant’s arguments, filed 09/28/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to “at least one infrared light source positioned on said substrate and configured to provide infrared light to the contents of a human stomach, at least one infrared light intensity sensor positioned on said substrate and configured to detect intensities of infrared light incident from the human stomach […] a light intensity calculation module configured to identify an initial intensity of infrared light incident from the human stomach at a first instance, at least one feeding intensity of infrared light incident from the human stomach at a second instance, and the ratio of the at least one feeding intensity to the initial intensity”. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “at least one infrared light source positioned on said substrate and configured to provide infrared light to the contents of a human stomach, at least one infrared light intensity sensor positioned on said substrate and configured to detect intensities of infrared light incident from the human stomach […] a light intensity calculation module configured to identify an initial intensity of infrared light incident from the human stomach at a first instance, at least one feeding intensity of infrared light incident from the human stomach at a second instance, and the ratio of the at least one feeding intensity to the initial intensity”. The examiner acknowledges that the prior art references of record, both alone and in combination, do not teach these claim limitations. Furthermore, an updated search was conducted in which no prior art references were found to teach these limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793